DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to Claim 1, filed 05/13/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 5 of 8 through 8 of 8, filed 05/13/2022, with respect to the rejection(s) of claim(s) Claim(s) 1-10, 16, 17, 19, and 20, under 35 USC § 102 have been considered but are moot because the Applicant is arguing newly amended claims, filed 05/13/2022, not the Non-Final Rejection filed 02/14/2022. Newly amended claims are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee ‘995 hereinafter) (US 2020/0200995 A1) and in further view of Lee (Lee ‘828 hereinafter) (US 2016/0161828 A1).
With respect to Claim 1, Lee ‘995  teaches an optical element driving mechanism, comprising: a movable portion (110, Figure 1) for connecting to an optical element (lens (not shown), ¶[0078]) having a main axis (Z-axis, ¶[0071]); a fixed portion (210, Figure 1), wherein the movable portion is movable relative to the fixed portion (see Figure 1 where 210 is fixed and 110 is movable); and a driving assembly (AF operation unit which includes 130-1, 130-2, 150, 160, 180 and 185, ¶[0128]) to drive the movable portion (110, Figure 1) to move relative to the fixed portion (210, Figure 1), wherein the movable portion (110, Figure 1) comprises a first connecting portion (120-1, Figure 1) movably connected to the fixed portion (210, Figure 1).
Lee ‘995 fails to teach a first connecting portion movably connected to and in direct contact with the fixed portion.
Lee ‘828 teaches a camera module (title and abstract) wherein a first connecting portion (20, Figure 2) movably connected (¶[0039]) to and in direct contact with the fixed portion (10, Figure 2).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Lee ‘995 having an optical element driving mechanism with the teachings of Lee ‘828 having a first connecting portion movably connected to and in direct contact with the fixed portion for the purpose to protect other lens assemblies from external impacts of the lens barrel 20, and prevent introduction of foreign materials, thereby stably maintaining and improving driving performance of the camera module, ¶[0039].
With respect to Claim 2, Lee ‘995 further teaches wherein the movable portion (110, Figure 1) comprises a first movable portion (110, Figure 1) and a second movable portion (140, Figure 1), and the driving assembly is at least partially disposed on the first movable portion, the second movable portion, and the fixed portion (210, Figure 1).
With respect to Claim 3, Lee ‘995 further teaches wherein the driving assembly comprises two first magnetic elements (130-1 and 130-2, Figure 1) and two second magnetic elements (180 and 185, Figure 1), one of the first magnetic elements (130-1, Figure 1) is disposed on the first movable portion, another first magnetic element (130-2, Figure 1) is disposed on the second movable portion (140, Figure 1), and the second magnetic elements (180 and 185, Figure 1) are disposed on the fixed portion (210, Figure 1).
With respect to Claim 4, Lee ‘995 further teaches wherein the driving assembly comprises two first magnetic elements (130-1 and 130-2, Figure 1) and two second magnetic elements (180 and 185, Figure 1), one of the second magnetic elements (180, Figure 1) is disposed on the first movable portion, another second magnetic element (185, Figure 1)is disposed on the second movable portion (140, Figure 1), and the first magnetic elements (130-1 and 130-2, Figure 1) are disposed on the fixed portion (210, Figure 1).
With respect to Claim 5, Lee ‘995 further teaches wherein the driving assembly comprises two first magnetic elements and two second magnetic elements, one of the first magnetic elements is disposed on the first movable portion, one of the second magnetic elements is disposed on the second movable portion (140, Figure 1), and another first magnetic element and another second magnetic element are disposed on the fixed portion (210, Figure 1).
With respect to Claim 6, Lee ‘995 further teaches two position sensors (170 and 180, Figure 1), wherein one of the position sensors (170, Figure 1) is at least partially disposed on the first movable portion and the fixed portion, and another position sensor (180, Figure 1) is at least partially disposed on the second movable portion (140, Figure 1) and the fixed portion (210, Figure 1).
With respect to Claim 7, Lee ‘995 further teaches two position sensors (170 and 180, Figure 1) at least partially disposed on the first movable portion.
With respect to Claim 8, Lee ‘995 further teaches a position adjusting element (160, Figure 1) disposed between the first connecting portion (120-1, Figure 1) and the fixed portion (210, Figure 1).
With respect to Claim 9, Lee ‘995 further teaches wherein the height of the first movable portion (110, Figure 1) is greater than the height (see Figure 1) of the second movable portion (140, Figure 1) along the main axis.
With respect to Claim 10, Lee ‘995 further teaches another first connecting portion (120-2, Figure 1), and the two first connecting portions (120-1 and 120-2, Figure 1) are positioned on a diagonal (see annotated Figure 1 below) of the first movable portion (see how 120-1 and 120-2 are positioned in reference to 110 in Figure 1).
With respect to Claim 16, Lee ‘995 further teaches a resilient element (185, Figure 1) disposed on the movable portion.
With respect to Claim 17, Lee ‘995 further teaches wherein a center of the optical element driving mechanism (see Figure 1) has a distance that is greater than zero (distance is greater than zero) to the main axis when viewed along the main axis (see main axis in Figure 1).
With respect to Claim 19, Lee ‘995 further teaches wherein the optical element driving mechanism is connected to the optical element (lens (not shown), ¶[0078]) through an optical module (150, Figure 1), and the optical module is in direct contact with the movable portion (110, Figure 1).
With respect to Claim 20, Lee ‘995 further teaches wherein the optical module (150, Figure 1) is connected to the movable portion (110, Figure 1) at corners of the optical module (see Figure 1 where 150 and 110 connect), and the optical module is affixed to the movable portion (lens is part of the AF operation unit and is therefore affixed to the movable portion, ¶[0128]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘995 (US 2020/0200995 A1) in view of Lee ‘828 (US 2016/0161828 A1), and in further view of Minamisawa et al., (US 20170017093 A1).
With respect to Claim 18, Lee ‘995 in view of Lee ‘828 teach the optical element driving mechanism as claimed in claim 1 and the first connecting portion (120-1, Figure 1).
Lee ‘995 in view of Lee ‘828 fail to teach wherein the material of the first connecting portion comprises metal.
Minamisawa et al., teach an optical unit (title and abstract) wherein the material of the first connecting portion (36, Figure 7A) comprises metal (first contact spring 36 is made of metal, ¶[0077]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Lee ‘995 in view of Lee ‘828 having the optical element with the teachings of Minamisawa et al., having a metal connection portion for the purpose of strength and durability. 

Allowable Subject Matter
Claims 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 11, though Lee ‘995 in view of Lee ‘828  disclose “The optical element driving mechanism as claimed in claim 10, and the second movable portion (140, Figure 1)”, Lee ‘995 in view of Lee ‘828 fail to teach or suggest the aforementioned combination further comprising “two second connecting portions disposed on the diagonal of the second movable portion, movably connected to the first movable portion.”
With respect to claims 12-15, these claims depend on claim 11 and are allowable at least for the reasons stated supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 20, 2022